Case: 2:18-cv-01276-GCS-KAJ Doc #: 14 Filed: 12/10/18 Page: 1 of 1 PAGEID #: 342



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


GOLDI Y. CAPALUNGAN,

                          Petitioner,

        v.                                             Civil Action 2:18-cv-1276
                                                       Judge George C. Smith
                                                       Magistrate Judge Kimberly A. Jolson
EMMANUEL R. LEE,

                          Respondent.

                                              ORDER

        On December 10, 2018, the held a telephonic status conference with counsel for the parties.

The Court directed the parties to meet and confer to resolve certain outstanding issues and to file

a joint status report on December 17, 2018. In their joint status report, the parties are directed to

address: (1) whether they have been able to engage a translator, and (2) the parties’ availability for

trial in February 2019. After receipt of the joint status report, the Court will enter an order setting

a trial in this matter.

        IT IS SO ORDERED.


Date: December 10, 2018                                /s/ Kimberly A. Jolson
                                                       KIMBERLY A. JOLSON
                                                       UNITED STATES MAGISTRATE JUDGE
